IN THE SUPREME COURT OF TEXAS

                                 No. 10-0104

    IN RE  TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A., INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion to stay, filed February 17, 2010,  is
granted.   All trial court  proceedings  in  Cause  No.  C200500662,  styled
Pennie Faye Green  v.  Toyota  Motor  Corporation,  a  foreign  corporation;
Toyota Motor Sales, U.S.A., Inc., a  California  Corporation;  Calty  Design
Research, Inc., a California  Corporation;  Toyota  Technical  Center,  USA,
Inc., a Michigan Corporation; and, Jacob Alan Lacey, in  the  18th  District
Court of Johnson County, Texas, are stayed pending  further  order  of  this
Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., March 5, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 18, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk